EXHIBIT 10.27

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

SALE AGREEMENT

THIS SALE AGREEMENT (“this Agreement”) is made and entered as of the 27th day of
April 2007 (the “Effective Date”) by and between the following parties
(individually a “Party” and collectively the “Parties”):

 

Purchaser:     

INDUSTRIAL DEVELOPMENTS INTERNATIONAL, INC.

 

Monarch Tower - Suite 1500

3424 Peachtree Road

Atlanta, Georgia 30326

Attention: G. Bryan Blasingame, Jr.

Seller:     

4100 QUEST, LLC

6 Logue Court

Greenville, SC 29615

Attn: General Counsel

BACKGROUND

WHEREAS, Seller is the owner of the Property (as hereinafter defined) and is
actively marketing the Property for sale; and

WHEREAS, Purchaser is leasing certain property to Seller, pursuant to the Lease
(as hereinafter defined); and

WHEREAS, Purchaser has agreed that if Seller is unable to sell the Property on
or before the Put Date (as hereinafter defined) and, at such time desires to
sell the Property to Purchaser, Purchaser shall purchase the Property from
Seller, all subject to and conditioned upon the terms herein.

AGREEMENT

NOW, THEREFORE, for and in consideration of the promises, covenants,
representations and warranties hereinafter set forth, the sum of One Hundred and
No/100 Dollars ($100.00) and other good and valuable consideration in hand paid
by Seller to Purchaser upon the execution of this Agreement, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto hereby agree as follows:

1. Definitions. The following terms, wherever used in this Agreement with an
initial capital letter or letters, shall have the meanings specified:



--------------------------------------------------------------------------------

“Affiliate” means (i) any Person more than fifty percent (50%) of the issued and
outstanding stock of which, or more than a fifty percent (50%) interest in
which, is owned, directly or indirectly, by Purchaser, (ii) any Person which
owns, directly or indirectly, more than fifty percent (50%) of the issued and
outstanding stock of, or more than a fifty percent (50%) interest in, Purchaser,
or (iii) any Person that directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
Purchaser. As used only in this definition, “controls” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Escrow Agent” shall mean the Title Company, acting the capacity of escrow agent
hereunder.

“Existing Environmental Report” shall mean that certain letter (together with
the materials referenced therein) entitled “Update of Phase I Environmental Site
Assessment of the Building D Site, Memphis Distribution Center, Memphis,
Tennessee”, prepared by Environmental Resources Management and addressed jointly
to Kurt A. Nelson of the Purchaser and the Industrial Development Board of the
City of Memphis and County of Shelby, Tennessee, dated December 1, 1999 (a copy
of which is attached hereto as Exhibit E).

“Existing Exceptions” those certain exceptions to title to the Property set
forth on Exhibit B attached hereto.

“Governmental Requirements” means all present and future laws, ordinances,
orders, rules, regulations or requirements of all federal, state and municipal
governments and appropriate departments, commissions, boards and officers
thereof relating to all or any part of the Property or the use thereof.

“Improvements” means, collectively, the building, parking areas and all other
improvements of any nature at any time and from time to time hereafter located
on the Property.

“Investigations” means investigations and review by Purchaser respecting the
Property and the Improvements, which may include, without limitation, the
following matters: (a) title and survey, (b) access to a public right of way,
(c) environmental, (d) wetlands and jurisdictional waters impacting the
Improvements, (e) the physical attributes and condition of the Property and the
Improvements, including, without limitation, drainage/floodplain issues,
structural components, roof, paving, HVAC and electrical, mechanical, plumbing
and fire protection systems, (f) compliance with Governmental Requirements
(including, without limitation zoning matters), (g) utility availability.

 

2



--------------------------------------------------------------------------------

“Lease” means that certain Industrial Lease Agreement of even date herewith by
and between Purchaser, as landlord, and 8650 Commerce Drive, LLC, as tenant, for
property located at 8650 Commerce Drive, Southaven, Mississippi.

“Notice” has the meaning given such term in Paragraph 15.

“Permitted Title Exceptions” shall mean the following: (a) all real estate taxes
not yet due and payable as of the Closing Date; (b) the Existing Exceptions; and
(c) any other matters approved as Permitted Title Exceptions in writing by
Purchaser in its discretion prior to Closing.

“Property” means that certain real property in Shelby County, Tennessee, as more
particularly described on Exhibit “A” attached hereto and made a part hereof by
this reference, together with all improvements constructed thereon, including,
without limitation, the Improvements, and all rights running with such land;
provided, however, that Seller shall be entitled to remove from such land prior
to Closing any and all property of Seller located thereon as listed on Exhibit D
hereto (which, if so removed, shall not constitute part of the “Property”).

“Purchase Price” has the meaning given such term in Paragraph 3.

“Put Date” shall mean April 30, 2008.

“Put Notice” has the meaning given such term in Paragraph 2.

“Required Condition” shall mean that: (i) the Property is not subject to any
title defects or title encumbrances other than the Permitted Title Exceptions to
be reflected in the Title Policy; (ii) the zoning classification of the Property
has not changed from that in effect as of the Effective Date; (iii) the
environmental condition of the Property has not changed in any material adverse
respect from the condition described in the Existing Environmental Report;
(iv) the Property and the Improvements are in Good Condition (as defined
hereafter); (v) the Property and the Improvements are in compliance with all
applicable Governmental Requirements; and (vi) the Property is vacant and not
subject to any rights of possession of others (except as a result of any
easements and similar encumbrances constituting Permitted Title Exceptions). As
used herein, the term “Good Condition” shall mean that: (a) the buildings on the
Property are structurally sound and in good condition (considering their age and
excepting ordinary wear and tear); (b) all building systems on the Property must
be in good working order and repair (considering their age and excepting
ordinary wear and tear), including, without limitation, the HVAC system and fire
suppression, plumbing, electrical, mechanical and lighting systems (and all
components thereof); (c) the floors of all buildings on the Property shall be
(at a reasonable time prior to the date of Closing) swept and all bolts in the
floor must shall have been cut or ground so that the top of the remaining
portion of the bolt is at least one-quarter inch below the surface of the floor,
and the holes created by such removal of bolts must have been filled with 100%
epoxy,

 

3



--------------------------------------------------------------------------------

which meets the standards set by the American Concrete Institute and which is
reasonably color-matched to the floor being filled; (d) dock doors and dock
equipment upon the Property must be in good working order and repair
(considering their age and excepting ordinary wear and tear); (e) the office
area of the buildings on the Property must have been cleaned (at a reasonable
time prior to the date of Closing); (f) the roof must be free of leaks and any
remaining warranties in regard thereto shall be assigned by Seller to Purchaser
at Closing; (g) the pavement, drainage features, irrigation systems, retaining
walls and other non-vegetation site improvements outside of the buildings on the
Property must be in good condition and repair (considering their age and
excepting ordinary wear and tear); and (h) the landscaping on the Property as
existing on the Effective Date shall be in substantially the same condition on
the Closing Date, and a reasonable time prior to the date of Closing, all
grassed areas shall have been cut and all shrubs trimmed.

“Seller’s Knowledge” shall mean the actual current knowledge, without
investigation or inquiry (other than from sources reasonably likely to have
relevant information within Seller), of personnel of Seller responsible for the
management of the Property and the handling of potential or actual environmental
liabilities of Seller.

“Title Commitment” shall mean the commitment of the Title Company to issue the
Title Policy.

“Title Company” shall mean First American Title Insurance Company.

“Title Policy” shall mean the extended coverage ALTA Owner’s Policy of Title
Insurance dated the date of Closing issued by the Title Company in the amount of
the Purchase Price for the Property, and containing, unless prohibited by
applicable statutes or regulations, such endorsements as are reasonably required
by Purchaser. The Title Policy shall insure as separate insured parcels any
material easement rights running to the benefit of the Property.

2. Put.

2.1 So long as no “Event of Default” (as defined in the Lease) has occurred
under the Lease and is then continuing, in the event Seller has not sold the
Property by the Put Date, Seller may, on or before the Put Date, give written
notice to Purchaser that it desires for Purchaser to purchase the Property for
the Purchase Price, subject to the terms and conditions set forth herein (the
“Put Notice”), in which event Seller shall sell to Purchaser and Purchaser shall
purchase from Seller, the Property subject to the terms and conditions of this
Agreement (including, without limitation, those set forth in Section 5, below).
In the event Purchaser does not receive the Put Notice on or before the Put
Date, this Agreement shall terminate along with the obligation of Purchaser to
purchase the Property and the Parties shall have no further rights or
obligations hereunder, except for those which explicitly survive such a
termination by their terms. The “Term” of this Agreement shall commence on the
Effective Date and extend through the date of Closing unless earlier terminated
as provided herein (including, without limitation, by virtue of the failure of
timely delivery of the Put Notice by Seller, or by virtue of a termination of
the Lease as provided below).

 

4



--------------------------------------------------------------------------------

2.2 Notwithstanding the foregoing, in the event the Lease is terminated for any
reason (other than a default of the Landlord thereunder), this Agreement shall
automatically terminate along with the obligation of Purchaser to purchase the
Property and the parties shall have no further rights or obligations hereunder
except for those which are recited in this Agreement as specifically surviving
termination.

3. Purchase Price. The purchase price (“Purchase Price”) to be paid by Purchaser
to Seller for the Property at Closing shall be [*] Dollars ($[*]).

4. Closing; Closing Costs; Prorations; Credits.

4.1 The closing or settlement of the sale of the Property (the “Closing”) shall
be held in Atlanta, Georgia, during regular business hours on or before the
ninetieth (90th) day following the Put Date, as extended by Section 5.2 below
(the “Outside Closing Date”). The exact time, place, and date of Closing shall
be selected by Purchaser by Notice to Seller at least five (5) days prior to the
date so selected. If no such selection is timely made, Closing shall be held at
10:00 a.m. on the Outside Closing Date at the offices of Purchaser’s counsel,
Holland & Knight LLP, located at 1201 West Peachtree Street, Suite 2000,
Atlanta, GA 30309. At the written request of either Seller or Purchaser, Closing
may be accomplished through an escrow with Escrow Agent in which event Purchaser
and Seller shall each execute and deliver to Escrow Agent such written escrow
instructions as may be reasonably necessary or desirable to carry out such
escrow.

4.2 Purchaser shall pay the cost of any title examination of the Property, the
cost of issuance of the Title Commitment, and the title insurance premium for
the Title Policy to be issued to Purchaser. Seller shall pay the cost of any
transfer, grantor, documentary stamp or similar tax or assessment applicable to
the Property, any overdue property taxes, and the costs (including recording
costs) of any cure of title defects required of Seller hereunder. Each Party
shall pay its own attorney’s fees. Any escrow fees of the Title Company shall be
shared equally.

4.3 Private assessments affecting the Property and utility charges, if any shall
be prorated as of midnight of the day preceding the Closing. The state, county,
city or other ad valorem property taxes and assessments assessed against the
Property for the year in which the Closing occurs (the “Taxes”) shall be
prorated, on an accrual basis, as of midnight of the day preceding the day of
Closing. If the proration is not based on the actual tax bill for the applicable
year, the proration shall, at the request of either Seller or Purchaser, be
adjusted when the actual tax bill is available. If the Property is taxed as a
portion of a larger parcel, the parties agree to pay their pro rata share of the
Taxes covering the tax period of the Closing (and any previous periods) for the
entire parcel to taxing authorities at the Closing, or, if the tax bill is not
available, pay into escrow the

 

--------------------------------------------------------------------------------

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

5



--------------------------------------------------------------------------------

estimated amount of said bill for payment by the Escrow Agent directly to the
taxing authorities when the tax bill becomes available and shall execute and
deliver such documentation before and after the Closing as may be necessary to
cause the Property to be assessed as a separate parcel. If any special
assessments or other similar governmental assessments or charges on the Property
have been billed and are pending prior to Closing, Seller shall pay only those
installments as shall become due and payable prior to Closing. If the Parties
make any errors or omissions in the closing prorations or if they subsequently
determine any dollar amount prorated to be incorrect, each agrees, upon notice
from the other after Closing, to make any adjustment necessary to correct the
error, including payment of any amount to the other then determined to be owing.
This Paragraph 4.3 shall survive Closing.

5. Inspection.

5.1 Provided Purchaser first gives to Seller evidence reasonably acceptable to
Seller of proper insurance coverage, Purchaser and Purchaser’s agents, employees
and independent contractors shall have the right and privilege to enter upon the
Property at all times during which this Agreement remains in effect to undertake
the Inspections, which may include, without limitation, conducting soil borings
and other geological, structural, engineering, architectural or landscaping
tests or studies, all at Purchaser’s sole cost and expense. Purchaser hereby
covenants and agrees to indemnify and hold harmless Seller from any and all
loss, liability, costs, claims, demands, damages, actions, causes of actions,
and suits arising out of liens, damages to property (including the Property) or
personal injury or death caused by the Purchaser’s entry upon the Property
pursuant to its rights under this paragraph. After conducting any soil boring or
other test which affects the physical condition of the Property, Purchaser will
return the Property to as nearly as practicable its condition prior to such
test. Upon Purchaser’s request, Seller shall make available to Purchaser all
existing books and records maintained by Seller or its agents relating to the
operation of the Property. In the event Seller delivers the Put Notice, Seller
shall, simultaneously with such delivery, provide to Purchaser copies of any
material plans and specifications, permits, licenses, zoning approvals,
certificates of occupancy, warranties, lien waivers, utility arrangements and
other materials relating to the existing development of the Property and
construction of the Improvements and the current ownership and occupancy
thereof, to the extent in the possession of Seller. Without limiting the
generality of the foregoing, the items to be delivered by Seller to Purchaser
shall include those items set forth on Exhibit “C” attached hereto and made a
part hereof by this reference (to the extent the existence thereof is within
Seller’s Knowledge, and such items are within the possession of Seller),

5.2 Although Purchaser shall have the right to conduct the Inspections at any
time during the Term, it is acknowledged that Purchaser has not, as of the date
hereof conducted the Investigations, and Purchaser may not desire to do so
unless and until Seller has delivered the Put Notice. If, on or before the date
which is sixty (60) days after its receipt of the Put Notice (the “Inspection
Date”), Purchaser determines that the results of its Inspections demonstrate
that the Property is not in Required Condition, Purchaser may give written
notice to Seller, such notice specifying the reasons that the Property is not in

 

6



--------------------------------------------------------------------------------

Required Condition (the “Deficiencies”) and the estimated cost to remedy the
Deficiencies (the “Cure Cost”). Seller shall thereafter have ten (10) days to
respond with a written notice to Purchaser that it elects either to (a) take no
action to cure the Deficiencies, in which case Purchaser may either terminate
this Agreement, along with any obligation to purchase the Property and the
parties shall have no further rights or obligations hereunder, except for those
which explicitly survive such a termination by their terms (provided, however,
that if Purchaser elects to terminate this Agreement because of any claimed
Deficiencies other than those described in clauses (i), (ii) or (iii) of the
definition of “Required Condition”, within 10 business days after Seller
receives Purchaser’s notice of termination, Seller may elect to submit the
determination of the existence of such Deficiencies, and the amount of the
related Cure Cost, to binding arbitration, whereupon this Agreement shall not
terminate as of such notice, but, instead, Closing shall occur 30 days after the
issuance of an arbitrator’s decision as to the actual Deficiencies and the
related Cure Cost, with such Cure Cost credited against the Purchase Price); or
(b) undertake curative action with respect to the Deficiencies, such notice
specifying in reasonable detail Seller’s plan of action with respect to such
cure, along with an estimated time-frame within which it estimates the cure can
be fully accomplished (the expiration of such time-frame being referred to
herein as the “Estimated Cure Date”; the details of Seller’s curative plan of
action and the estimated time-frame are referred to herein as the “Cure
Details”). In the event the Cure Details are not reasonably acceptable to
Purchaser (and the parties hereby agree to negotiate in good faith to establish
reasonably acceptable Cure Details), Purchaser shall have the right to terminate
this Agreement along with any obligation to purchase the Property and the
parties shall have no further rights or obligations hereunder, except for those
which explicitly survive such a termination by their terms (subject, however, to
Seller’s right to submit the appropriateness of any Cure Details regarding any
Deficiencies other than those described in clauses (i), (ii) or (iii) of the
definition of “Required Condition” to binding arbitration in the same manner
previously provided in this paragraph. In the event the Cure Details are
reasonably acceptable to Purchaser, Purchaser shall so notify Seller, after
which Seller shall use good faith efforts to cause the cure to be completed in
accordance with the Cure Details (the “Cure”), and the Closing shall be
postponed until the date which is fifteen (15) days following the date on which
the Cure is completed by Seller. In the event the Cure is not completed on or
before the date which is thirty (30) days following the Estimated Cure Date,
this Agreement shall terminate, along with any obligation to of Purchaser to
purchase the Property and the parties shall have no further rights or
obligations hereunder, except for those which explicitly survive such a
termination by their terms.

6. Title/Survey.

6.1 Seller shall not, at any time during the Term, alter or encumber title to
the Property or otherwise suffer or permit any further encumbrances or liens to
attach to the Property (other than the Permitted Title Exceptions). Seller shall
convey marketable and insurable title to the Property to Purchaser by a special
warranty deed, which shall be subject only to the Permitted Title Exceptions
(the “Deed”). In no event shall the Property be subject to any (i) mortgage,
deed to secure debt, deed of trust, security agreement, judgment, lien or claim
of lien, or any other title exception or defect that is monetary in nature,
Seller hereby agreeing to pay and satisfy of record any such

 

7



--------------------------------------------------------------------------------

title defects or exceptions prior to or at Closing at Seller’s expense or
terminate this Agreement by the deadline for Closing hereunder, or (ii) any
leases, rental agreements or other rights of occupancy of any kind, whether
written or oral (the items described in (i) and (ii) are referred to herein
collectively as the “Seller Defects”). Purchaser may, at its expense obtain a
title insurance commitment for the Property (the “Title Commitment”), issued by
the Title Company and naming Purchaser as the proposed insured. In the event the
Title Commitment discloses any Seller Defects or any exceptions to title other
than the Permitted Title Exceptions, Seller shall, at its expense, either
(A) cause the same to be removed as encumbrances to the Property prior to
Closing or (B) terminate this Agreement. The obligation of Purchaser to proceed
with Closing shall be subject to the condition precedent that the Title Company
must issue to Purchaser at the Closing a Title Policy, subject to payment by
Purchaser of the premium for such policy, and Seller shall reasonably cooperate
with Purchaser’s efforts to cause the Title Company to issue such Title Policy.

6.2 As used in Paragraph 6.1, “insurable title” shall mean title insurable at
standard rates by the Title Company with a Title Policy.

6.3 Purchaser may, at its expense, cause the Property to be surveyed by a
reputable registered land surveyor prior to giving the Closing (the “Survey”).
In the event Purchaser does cause the Property to be so surveyed, the property
description to be included in the Deed shall be prepared from the Survey (to the
extent consistent with the deed into Seller, and then only if such Survey is
certified to Seller).

7. Broker. The Parties each warrant and represent to the other that each such
Party has not employed or dealt with a real estate broker or agent in connection
with the Property, other than Commercial Advisors, LLC (“Broker”). Seller shall
be responsible for any brokerage commission payable to Broker. The Parties
covenant and agree, each to the other, to indemnify the other against any loss,
liability, costs (including reasonable attorneys’ fees actually incurred),
claims, demands, damages, actions, causes of action, and suits arising out of or
in any manner related to the alleged employment or use by the indemnifying Party
of any real estate broker or agent other than Broker. The provisions of this
Paragraph 7 shall survive Closing.

8. Eminent Domain. If, after the Effective Date (including, without limitation,
during any period prior to Closing and after the date on which the Put Notice
has been delivered), Seller receives notice of the commencement or threatened
commencement of eminent domain or other like proceedings against any portion of
the Property not theretofore acquired by Purchaser, Seller shall promptly give
Notice thereof to Purchaser (any of the foregoing, a “Taking”). In the event of
a Taking Purchaser may terminate this Agreement, along with any obligation to
purchase the Property and the Parties shall have no further rights or
obligations hereunder, except for those which explicitly survive such a
termination by their terms. If Purchaser does not elect to terminate this
Agreement, Seller shall assign to Purchaser all rights under the Taking and the
Closing shall occur with no adjustment to the Purchase Price.

 

8



--------------------------------------------------------------------------------

9. Casualty. If any part of the Property is physically damaged after the
Effective Date (including, without limitation, any period prior to Closing and
after the date on which the Put Notice has been delivered), Seller shall give
Notice to Purchaser of such damage and of Seller’s insurance coverage (and
whether Seller is willing to allow the proceeds of such insurance to be used to
restore the Property or to afford a reduction to the Purchase Price in the
amount of such proceeds) (a “Casualty”). In the event of a Casualty, Purchaser
may terminate this Agreement, along with any obligation to purchase the Property
and the Parties shall have no further rights or obligations hereunder, except
for those which explicitly survive such a termination by their terms. If
Purchaser does not elect to terminate this Agreement, the Closing shall occur
with no adjustment to the Purchase Price (other than for any insurance proceeds
Seller elects to credit).

10. Documents. For and in consideration of, and as a condition precedent to
Purchaser’s delivery to Seller of the Purchase Price at Closing, Seller shall
obtain and deliver to Purchaser at Closing the following documents (all of which
shall be duly executed and witnessed, which documents Purchaser agrees to
execute where required):

10.1 The Deed, subject only to the Permitted Title Exceptions;

10.2 An affidavit of title or customary indemnification regarding actions of
Seller that may not be reflected in the public records in form reasonably
satisfactory to the Title Company for the purpose of issuing its extended
coverage owner’s policy of title insurance without exception for mechanic’s,
materialmen’s or other statutory liens, for unrecorded easements, or for the
rights of parties in possession;

10.3 Evidence that Seller is not a foreign person against whom withholding is
required under the Internal Revenue Code, or applicable state law, without which
Purchaser shall withhold as required;

10.4 The certificate of reaffirmation of warranties and representations
described in Paragraph 14, below;

10.5 Each Party shall deliver to the other Party appropriate evidence to
establish the authority of such Party to perform its obligations hereunder at
Closing; and

10.6 The Parties shall also deliver a closing statement, any escrow
instructions, transfer tax declarations and other documents reasonably necessary
to complete and evidence the transaction contemplated hereby.

11. Default and Remedies. In the event of any default by any party hereto in its
obligations hereunder, the other party shall have the right to proceed with all
remedies available at law or in equity including, without limitation, specific
performance (and the parties hereto hereby stipulate and agree that specific
performance is an appropriate remedy hereunder).

 

9



--------------------------------------------------------------------------------

12.1 Conditions Precedent. In addition to other conditions set forth in this
Agreement, Purchaser’s obligation to purchase the Property shall be subject to
and contingent upon the following conditions precedent, any or all of which
Purchaser may waive by written notice only:

12.1.1 Required Condition. There shall be no adverse change in the condition of
or affecting the Property not caused by Purchaser between the Effective Date and
the date scheduled for Closing that results in the Property not being in the
Required Condition (subject, however, to the cure provisions herein, to the
extent applicable), including, but not limited to, (a) physical damage to any of
the Improvements, (b) environmental contamination, or (c) loss or obstruction of
access.

12.1.2 Title Insurance. The willingness of Title Insurer to issue, at Closing,
upon the sole condition of the payment of an amount no greater than its
regularly scheduled premium (and the receipt of any customary indemnification
from the parties), its standard Title Policy in the amount of the Purchase
Price, insuring that title to the Property is vested of record in Purchaser at
Closing, subject only to the Permitted Title Exceptions.

12.1.3 Intentionally Omitted.

12.1.4 Lease. Seller has theretofore complied with all the terms of the Lease,
and Seller has executed and delivered to Buyer the Amended and Restated Lease
which [*].

12.2 Failure of Condition(s) Precedent; Cancellation. In the event Seller
delivers the Put Notice, Seller shall take all such action as necessary to cause
the satisfaction of the foregoing conditions precedent. If any of the foregoing
conditions precedent is not satisfied or waived in writing by Purchaser,
Purchaser shall have the right (as its sole and exclusive remedy) to either
proceed to Closing with no adjustment to the Purchase Price (which shall
constitute a waiver by Purchaser of such conditions) or terminate this
Agreement, along with any obligation to purchase the Property and the Parties
shall have no further rights or obligations hereunder, except for those which
explicitly survive such a termination by their terms.

 

--------------------------------------------------------------------------------

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

10



--------------------------------------------------------------------------------

13. Possession. Seller shall deliver actual and exclusive possession of the
Property at Closing.

14. Seller’s Representations, Warranties and Agreements. Seller hereby
represents to Purchaser as follows:

14.1 Seller is the owner of the Property. No Person, other than Purchaser, has
any right, agreement, commitment, option, right of first refusal or any other
agreement, whether oral or written, with respect to the purchase, assignment or
transfer of all or any portion of the Property. There are no tenants of the
Property and no person or entity now has, or at the time of Closing will have,
any possessory interest in any portion of the Property, under a lease or
otherwise, except for Seller whose total interest in the Property will be
transferred to Purchaser at Closing.

14.2 To Seller’s Knowledge, no condemnation proceeding is pending or threatened
with respect to any part of the Property.

14.3 Seller’s representations in this Section 14.3 are conditioned in their
entirety by matters identified in the Existing Environmental Report. Seller has
not used, generated, treated, stored, released, discharged or disposed of
Hazardous Substances (as hereinafter defined), on or from the Property at any
time in material violation of applicable Governmental Requirements. To Seller’s
Knowledge, no such material violation caused by others has occurred upon or
within the Property. To Seller’s Knowledge, no notification of release of a
Hazardous Substance has been filed as to the Property, nor is the Property
listed or formally proposed for listing on the National Priority List
promulgated pursuant to federal law or on the State of Tennessee’s list of
Hazardous Substance sites requiring investigation or clean-up. To Seller’s
Knowledge, there are no above-ground or underground tanks or any other
underground storage facilities located on the Property, except for the
above-ground tank storing fuel for the generator at the Property. To Seller’s
Knowledge, (i) Seller has complied in all material respects with all reporting
requirements under any applicable federal, state or local environmental laws and
(ii) there are no existing violations by Seller of any such environmental laws
in any material respect. Seller has not used the Property as a landfill, dump or
stump pit, and to Seller’s Knowledge, the Property has never been so used. To
Seller’s Knowledge, no claims, actions, suits, proceedings or investigations
related to the presence, release, discharge, spillage or disposal of any
Hazardous Substance or contamination of soil or water by any Hazardous Substance
are pending or threatened with respect to the Property or otherwise against
Seller in any court or before any state, federal or other governmental agency or
private arbitration tribunal. To Seller’s Knowledge no PCB, PCB-contaminated,
friable asbestos or formaldehyde-based insulation items are present at the
Property. “Hazardous Substance” shall refer to any hazardous or toxic substance
or waste as those terms are defined by any applicable federal or state law or
regulation, including, without limitation, the Comprehensive Environmental
Recovery Compensation and Liability Act, 42 U.S.C. 9601 et seq. and the Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et seq., and petroleum, petroleum
products and oil.

 

11



--------------------------------------------------------------------------------

14.4 Seller has not received notice of (and, to Seller’s Knowledge, there does
not exist) any actual or pending litigation or proceeding by any organization,
person, individual or governmental agency against Seller with respect to the
Property or any portion thereof or with respect thereto. To Seller’s Knowledge,
no basis exists for any such action. Seller has not received notice of (and, to
Seller’s Knowledge, there does not exist) any uncured material violations of
law, municipal or county ordinances, or other legal requirements with respect to
(x) the Property (or any part thereof) or (y) the use, occupancy, or
construction thereof.

14.5 To Seller’s Knowledge, the Property is not subject to or affected by any
special assessment for public improvements or otherwise, whether or not
presently a lien upon the Property. To Seller’s Knowledge, no governmental
authority has imposed any requirement that Seller pay, directly or indirectly,
any special fees or contributions or incur any expenses or obligations in
connection with the development of the Property or any portion thereof, other
than any regular and nondiscriminatory local real estate or school taxes
assessed against the Property. To Seller’s Knowledge, the Property is separately
assessed for real property tax assessment purposes and is not combined with any
other real property for tax assessment purposes. Seller has received no notice
of any contemplated or actual reassessment of the Property or any portion
thereof for general real estate tax purposes. As of the date hereof, to Seller’s
Knowledge, all due and payable taxes, assessments, water charges and sewer
charges affecting the Property or any portion thereof have been paid.

14.6 Seller has made no commitment to any governmental authority, utility
company, school board, church or other religious body, homeowner or homeowner’s
association or any other organization, group or individual relating to the
Property which would impose an obligation upon Seller or its successors or
assigns to make any contributions or dedications of money or land, or to
construct, install or maintain any improvements of a public or private nature as
part of the Property or upon separate lands.

14.7 Seller is not a “foreign person” as that term is defined in the Internal
Revenue Code of 1986, as amended and the Regulations promulgated pursuant
thereto. Seller’s sale of the Property is not subject to any Federal, state or
local withholding obligation of Purchaser under the tax laws applicable to
Seller or the Property.

14.8 To Seller’s Knowledge, the Property constitutes a separately subdivided,
legally distinct parcel of land. To Seller’s knowledge, Seller has complied in
all material respects with all Governmental Requirements and restrictions
pertaining to and affecting the Property that relate to such subdivision.

 

12



--------------------------------------------------------------------------------

14.9 Seller has not made in favor of any Person any right, agreement,
commitment, option, right of first refusal or any other agreement, whether oral
or written, with respect to the purchase, assignment or transfer of all or any
portion of the Property.

14.10 To Seller’s knowledge: (i) the Property is in Good Condition; (ii) the
Improvements are presently connected to and have water supply, storm and
sanitary sewage facilities, telephone, gas, electricity, fire protection and
means of ingress and egress to and from public roads; and (iii) no additional
easements (other than those which are presently in effect) are required for
public access, connection or utilization of existing utilities. Seller has not
received any unsatisfied requests for repairs, restoration or improvements from
any of its lenders, insurance carriers or applicable governmental authorities
with regard to the Property.

The foregoing representations and warranties are true and correct as of the
Effective Date and it shall be a condition of Closing that such representations
and warranties remain true and correct as of the date of Closing; provided,
however, that if an event or circumstance causes any such representation or
warranty to be untrue as of the Effective Date or the date of the Closing,
Seller shall not be required to take any action with respect to such event or
occurrence; provided, however, that Purchaser shall have the right to terminate
this Agreement if any such representation or warranty is not true as of the date
of the Closing (in which event all parties hereto shall be released from all
further obligations under this Agreement). Subject to the foregoing, Seller
shall reaffirm these representations and warranties at (and as of the date of)
Closing. The foregoing representations and warranties shall be deemed merged
into any instrument of conveyance delivered at Closing and shall be of no
further force or effect (and Seller shall have no liability with respect
thereto), except that the representations and warranties contained in Sections
14.6 and 14.7 shall survive Closing for a period of two (2) years, and shall
inure to the benefit of Purchaser, its successors and assigns; provided that the
expiration of such two-year period shall not affect a claim by Purchaser under
this Paragraph 14 which has been asserted in writing prior to the end of such
two (2) years. In addition, although the representations and warranties of
Seller under Section 14.3 will not survive the Closing, Seller acknowledges that
it is not disclaiming any liability that Seller may continue to have after
Closing under applicable Governmental Requirements as a former owner of the
Property for the presence of any Hazardous Substance on the Property during
Seller’s ownership thereof.

15 Miscellaneous

15.1. Notice. Wherever any notice or other communication is required or
permitted hereunder (“Notice”), such Notice shall be in writing and shall be
delivered by hand, by nationally-recognized overnight express delivery service,
by U. S. registered or certified mail, return receipt requested, postage
prepaid, to the addresses set forth on the first page of this Agreement and set
out below or at such other addresses as are specified by written notice
delivered in accordance herewith:

 

13



--------------------------------------------------------------------------------

Notice to Purchaser:

Industrial Developments International, Inc.

Monarch Tower, Suite 1500

3424 Peachtree Road

Atlanta, Georgia 30327

Attention: Mr. G. Bryan Blasingame, Jr.

Fax: (404) 479-4115

With a copy to:

Industrial Developments International, Inc.

1000 Ridgeway Loop Road

Suite 100

Memphis, TN 38120

Attn: Mr. Kurt A. Nelson

Notice to Seller:

4100 Quest, LLC

6 Logue Court

Greenville, SC 29615

Attn: General Counsel

Any notice or other communication mailed as hereinabove provided shall be deemed
effectively given and received (a) on the date of delivery, if delivered by hand
or overnight express delivery service; or (b) on the date indicated on the
return receipt if mailed (or, if not accepted, 3 business days after depositing
in the mail). If any notice mailed is properly addressed but returned for any
reason, such notice shall be deemed to be effective notice and to be given on
the date of mailing.

15.2. Time of Essence. Time is of the essence of this Agreement.

15.3. Entire Agreement. This Agreement constitutes the entire agreement of the
Parties and may not be amended except by written instrument executed by
Purchaser and Seller.

15.4. Interpretation. The paragraph headings are inserted for convenience only
and are in no way intended to interpret, define, or limit the scope or content
of this Agreement or any provision hereof. If any Party is made up of more than
one person or entity, then all such persons and entities shall be included
jointly and severally, even though the defined term for such Party is used in
the singular in this Agreement. If any right of approval or consent by a Party
is provided for in this Agreement, the Party shall exercise the right promptly,
in good faith and reasonably, unless this Agreement expressly gives such Party
the right to use its sole discretion. The

 

14



--------------------------------------------------------------------------------

term “Business Day” shall mean Monday through Friday excluding holidays
recognized by the Federal government or the state government of the state in
which the Property is located. If any time period under this Agreement ends on a
day other than a Business Day, then the time period shall be extended until the
next Business Day.

15.5. Survival and Termination.

15.5.1 The provisions of this Agreement shall survive the Closing and shall
remain in full force and effect only with respect to those rights, duties and
obligations of Seller and Purchaser which are expressly stated herein to survive
and be performed after the Closing.

15.5.2 “Terminate” or “Termination” shall mean the termination of this Agreement
pursuant to any provision of this Agreement expressly providing for such
termination.

15.6. Applicable Law. This Agreement shall be construed and interpreted in
accordance with the substantive laws of the State of Tennessee.

15.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. The rights of Purchaser under this Agreement are assignable in whole
(but not in part) to any Affiliate of Purchaser (provided, however, the parties
hereto hereby agree that notwithstanding any such assignment, the original
Purchaser hereunder shall remain fully liable, jointly and severally with any
such assignee, for all obligations of Purchaser hereunder), but otherwise any
assignment hereof by Purchaser shall be subject to the prior written consent of
Seller, which shall not be unreasonably withheld or delayed. Any permitted
assignment shall be in writing, and the assignee shall assume and agree to
observe and perform all of the obligations and duties of Purchaser under this
Agreement. No assignment shall be effective until Seller has received Notice
thereof including the assignee’s address and a copy of the assignment. After
receipt of such Notice, Seller shall deal in all respects with the assignee as
“Purchaser” under this Agreement. Seller acknowledges that after Notice of an
assignment, the new Purchaser may designate the original Purchaser as an
additional addressee for Notices subject to and in accordance with
Paragraph 15.1 of this Agreement.

15.8. Exhibits. The exhibits referred to in and attached to this Agreement are
incorporated herein in full by reference.

15.9. Counterpart Execution; Electronic Delivery. This Agreement may be executed
in separate counterparts. It shall be fully executed when each Party whose
signature is required has signed at least one counterpart even though no one
counterpart contains the signatures of all the Parties. Executed counterparts of
this Agreement may be delivered by facsimile, email or other electronic
transmission with the same force and effect as if originals had been delivered
to the parties hereunder. At the request of any party, all parties shall
promptly execute and deliver to the parties hereto multiple originals sufficient
for each party to possess two fully executed originals of this Agreement.

 

15



--------------------------------------------------------------------------------

15.10 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations, and is intended, and shall for all purposes be deemed to
be, a single, integrated document setting forth all of the agreements and
understandings of the parties hereto, and superseding all prior negotiations,
understandings and agreements of such parties with respect to the sale of the
Property. If any term or provision of this Agreement or the application thereof
to any person or circumstance shall for any reason and to any extent be held to
be invalid or unenforceable, then such term or provision shall be ignored, and
to the maximum extent possible, this Agreement shall continue in full force and
effect, but without giving effect to such term or provision.

15.11. No Partnership. Seller and Purchaser acknowledge and agree that the
existence of this Agreement does not in any way whatsoever create or constitute
any kind of partnership or joint venture of any nature between Seller and
Purchaser. The sole and exclusive legal relationship created by this Agreement
is a relationship as seller and purchaser only.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have set their hands and seals hereto as of the
day and year first above written.

 

PURCHASER:

INDUSTRIAL DEVELOPMENTS INTERNATIONAL, INC. By:  

/s/ David R. Birdwell

Name:   David R. Birdwell Title:   Secretary Attest:  

/s/ G. Bryan Blasingame

Name:   G. Bryan Blasingame Title:   Assistant Secretary (AFFIX CORPORATE SEAL)
SELLER: 4100 Quest, LLC By:  

/s/ Andrea D. Meade

Name:   Andrea D. Meade Title:   EVP, Corporate Operations Attest:  

/s/ John Ellsworth

Name:   John Ellsworth Title:   Corporate Secretary (AFFIX CORPORATE SEAL)

 

17